Title: To Thomas Jefferson from E. Copeland, Jr., 27 December 1824
From: Copeland, E., Jr.
To: Jefferson, Thomas


Sir
Boston
27 Decr 1824
I have been duly honoured with your esteemed fav 18th Instt—I this morning recd from Colo Payton of Richmond a Check on newyork for $52..10 as mentioned by you.—Of this amount I place $51..42 to the credit of messr Dodge & Oxnard of Marseilles. The balance (65 @ 5 for Portages) I shall add to the next Invoice which I receive from them for you.—Very respectfully Sir, Your Obt H. Sev.E; Copeland jun